Citation Nr: 0211818	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).  The veteran subsequently 
relocated to Missouri, and the RO in St. Louis, Missouri 
currently has original jurisdiction.

Procedural history

The veteran had active service from September 1964 to July 
1965.

The RO received the veteran's claim for service connection 
for PTSD in September 1996.  In March 1997 and May 1998 
rating decisions, the RO denied the veteran's claim.  The 
veteran disagreed with the May 1998 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in January 2000.


FINDINGS OF FACT

1.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressors involving allegations of personal assault.

2.  During her service, the veteran was not engaged in combat 
with the enemy.

3.  The record does not include credible and persuasive 
supporting evidence verifying the occurrence of the veteran's 
claimed in-service stressor.



CONCLUSION OF LAW

PTSD was not incurred in or as a result of active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In essence, she contends that she was assaulted in 
service and this led to her developing PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for PTSD by finding that the claim was not 
well grounded.  The VCAA eliminated the concept of a well 
grounded claim, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. (2000) (per curiam), in which 
the Court held that VA could not assist in the development of 
a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate her claim, in the April 2002 supplemental 
statement of the case (SSOC) the RO denied service connection 
for PTSD based on the substantive merits of the claim.  The 
veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to her.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claim.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In September 1996, following receipt of the veteran's claim 
for service connection, the RO sent the veteran a letter 
which set forth in detail the requirements for substantiating 
a claim for PTSD, including the responsibilities of the VA 
and the veteran with respect to obtaining evidence.  In 
December 1996, following receipt of the veteran's stressor 
statement, the RO again sent a detailed letter to the veteran 
specifying the type of evidence still needed to substantiate 
her claim.  In October 1997, the RO again sent the veteran a 
letter specifying in detail the evidence still needed from 
her.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by her in support of her claim, by the May 1998 
rating decision, by the December 1999 statement of the case 
(SOC), which contained a statement notifying the veteran that 
she could submit any evidence not listed as already of record 
or provide names and addresses of treatment providers and the 
RO would obtain records in their possession, and by the April 
2002 SSOC.
The SSOC specifically discussed the evidence of record and, 
pursuant to the VCAA, invited the veteran to identify any 
additional evidence which was not of record (see the April 9, 
2002 SSOC, page 3).  On May 14, 2002, the veteran through her 
accredited representative indicated that she had no 
additional evidence and she requested that he case be 
forwarded to the Board without additional delay. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

(i.)  Medical records

In response to the veteran's claim for service connection in 
September 1996, the RO requested and obtained VA 
hospitalization records from August 1996 to September 1996 
from Lincoln, Nebraska and Tomah, Wisconsin and VA outpatient 
treatment records from Minneapolis, Minnesota.  The veteran 
identified records from the Milwaukee, Wisconsin VA Medical 
Center in December 1997.  The RO requested and obtained these 
records.  The veteran identified records from Bellevue 
Hospital (Bellvue) in New York, New York.  The RO requested 
those records in June 1999.  Bellevue replied in July 1999 
requesting additional information.  The RO contacted the 
veteran in August 1999 to obtain the information requested by 
Bellevue, but she was unable to provide it.  The RO again 
requested records from Bellevue in April 2000 at the 
veteran's request.  In September 2000, Bellevue replied that 
her records could not be found.  In response, the RO called 
Bellevue in May 2001 and asked what type of identification 
number was needed.  The RO was unable to obtain any 
assistance over the phone, and submitted another written 
request in June 2001.  No response was received.  

The veteran identified records from A.K., M.D. and the RO 
contacted his office in June 1999 and was told that no 
records could be found.  The veteran again requested those 
records be obtained; the RO requested them again in April 
2000, but there was no response.  

The veteran identified outpatient treatment records from 
Kansas City, Missouri; the RO requested and obtained those 
records.  The veteran identified records from the Milwaukee 
Mental Health Clinic, and the RO requested and obtained those 
records.  The veteran identified records from Ft. Ord, 
California.  The RO requested these records, but they could 
not be found.  In June 1999, the RO informed the veteran that 
no records were found, and requested any copies of records in 
her possession.  None were submitted.  

(ii.)  Psychiatric examination

The RO scheduled a VA psychiatric examination in December 
1998.  The veteran did not receive notice of that examination 
because she had moved.  The RO contacted the veteran in 
November 1999 and the veteran requested another examination 
in Milwaukee, Wisconsin.  The RO scheduled an examination on 
March 19, 1999.  On March 29, 1999, the veteran called and 
asked that the examination be scheduled in Kansas City, 
Missouri.  The record does not indicate that an examination 
was completed.

As will be discussed below, a current diagnosis of PTSD is 
conceded.  This case hinges on the matter of in-service 
stressors.  In the absence of corroborated stressors, 
referral of this case for a VA examination or opinion as to 
the etiology of the veteran's claimed PTSD would in essence 
place the examining physician in the role of a fact finder. 
This is the Board's responsibility.  Determination as to the 
existence of stressors is independent of VA examination or 
medical opinion.  In other words, any medical opinion which 
links the veteran's claimed PTSD to unverified in-service 
stressors would necessarily be based solely on the veteran's 
uncorroborated assertions regarding such stressors. The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

In short, in the absence of corroborated in-service stressors 
upon which a medical examiner could base a diagnosis of PTSD, 
any such opinion would be useless. Under the circumstances 
presented in this case, a remand for such examination and 
opinion would serve no useful purpose. 

(iii.)  Patton considerations

The veteran's claim for PTSD is based on an alleged sexual 
assault by a superior.  The Board notes that, in Patton v. 
West, 12 Vet. App. 272 (1999), the Court held that special 
consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development to alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).

In this case, there is no indication in the record, including 
in testimony and statements from the veteran, that the 
alleged sexual assault by a superior officer in service was 
ever formally reported to any source or that it was otherwise 
reduced to writing.  Consequently, there are no formal 
records, such as police reports, of the incident which could 
be obtained.  The veteran was notified by VA in a letter in 
June 1999 that she could obtain alternative sources of 
information to support her claim, including statements from 
those she identified as knowing about the assault at the time 
it is alleged to have occurred.  As indicated, no response 
was received.

The veteran was also asked whether she remembered the names 
of people she may have communicated with about her alleged 
sexual assault, including her commanding officer.  No 
response was received from her.

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The veteran presented personal testimony before 
an RO Hearing Officer in January 2000.  The veteran has 
submitted numerous statements, and her representative has 
submitted written argument in her behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - PTSD 

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2001).  With 
regard to the second PTSD criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 


Analysis 

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2001); Moreau, supra.

There are of record several current medical diagnoses of PTSD 
that have been linked to the veteran's military service; 
accordingly, elements (1) and (2) above have arguably been 
satisfied.  However, the question remains as to whether there 
is credible supporting evidence that an in-service stressor 
actually occurred.

The veteran contends that she was sexually assaulted by a 
sergeant while in training at Ft. Gordon, Georgia.  During 
her January 2000 hearing, she stated that she complained to 
her commanding officer, but was told that, since she wasn't 
injured, it wouldn't do any good to hurt a good man's life, 
and so no formal reports were filed.  She stated that she 
received no medical treatment following the alleged rape.  
She contends that the alleged assault resulted in her 
pregnancy, during which time she was ridiculed and verbally 
assaulted by her fellow servicemen and women.  The veteran 
contends that these events brought about the onset of her 
current PTSD symptoms.

As noted above, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See 
Madden, supra.

Because it has not been shown or contended that the veteran 
engaged in combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).

Although the veteran has recently contended that she was 
sexually assaulted during service, there is absolutely no 
objective evidence of this.  The veteran's service records do 
not provide any support for her recent contentions concerning 
the alleged in-service rape.  The records show that, in June 
1965, the veteran was found to be five and one half months 
pregnant.  On her separation examination in June 1965, the 
veteran stated that she was in very good health, to the best 
of her knowledge, and she noted no history of depression, 
excessive worry, nervous trouble or suicide attempts.  During 
service, there is no documentation of any kind to support the 
veteran's contention that she was sexually assaulted, 
resulting in pregnancy.  The veteran herself has stated that 
she did not report the incident formally.  Although she 
stated that she reported the incident to her commanding 
officer, when offered the opportunity to identify her 
commanding officer or others to whom she might have confided 
during service, and allow the RO to obtain a statement from 
them, the veteran did not provide that information. 

The Board observes that if, as now contended by the veteran, 
she was raped by a noncommissioned officer, which resulted in 
a pregnancy and her subsequent discharge from service, there 
would be some indication of this in her service medical 
records.  There is none.  Moreover, a subsequent statement of 
the veteran indicate that the in-service pregnancy resulted 
from a consensual act with a civilian while on leave during 
the Christmas holidays, which would be in keeping with the 
June 1965 report that she was 5 1/2 months pregnant and with 
the general tenor of the service medical records, which do 
not hint of a traumatic event.  

The first post-service medical records and the first records 
showing treatment for a psychiatric disorder are from the 
Milwaukee County Mental Health Center and are dated in March 
1978.  These records show that the veteran was seen for 
complaints of depression.  She described her time in the 
Army, during which she stated that she got pregnant during 
her first Christmas leave by her high school sweetheart.  She 
did not describe a sexual assault or any of the events she 
now contends occurred during service. 

The first record of the veteran's complaint of being sexually 
assaulted in the service did not occur until 1996, over three 
decades after she left service.  Her contentions concerning 
sexual assault in service have been made contemporaneously 
with her claim for VA benefits.  

In August 1996, the veteran was hospitalized for treatment of 
complaints of PTSD at the VA Medical Center in Lincoln, 
Nebraska.  She was diagnosed with dysthymia.   She was then 
admitted to the VA Medical Center in Tomah, Wisconsin in 
September 1996.  She was diagnosed with bipolar affective 
disorder and a borderline personality disorder.  

The veteran filed her initial claim of entitlement to service 
connection for PTSD in September 1996.

In November 1996 a psychological assessment was conducted.  
At that time, the veteran reported her account of being raped 
in the military, and was diagnosed with PTSD and chronic 
depression stemming from the alleged rape.  Subsequent 
hospitalization and treatment records from January, February, 
and March of 1999 and January 2000 show diagnoses of major 
depression, PTSD and substance abuse based on contentions of 
the veteran that she was sexually assaulted in service and  
that she became pregnant as a result of that purported 
assault.  The recent diagnoses of PTSD based on the veteran's 
claimed sexual assault in the service are founded on the 
veteran's own contentions and not on any independent evidence 
that such assault in fact occurred.  

The Board accords no weight of probative value to the recent 
medical findings with respect to the determination of whether 
the alleged stressor occurred.  A medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau at 395-396; Cohen at 142; 
see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative].  

In addition to the veteran's statements starting in 1996, the 
Board notes statements submitted by the veteran's brother and 
sister in August 1998.  The veteran's sister stated that the 
veteran called her in 1965 and told her that she had been 
raped by her training sergeant.  In May 1999, the veteran's 
brother recounted the veteran telling him in 1965 that she 
had been raped by a training sergeant and had become 
pregnant.  These recent statements have been considered, but 
carry little weight of probative value because of their 
recent vintage and because the statements in essence emanate 
from the veteran herself.  These statements are outweighed by 
the entire pattern of the evidence, including the service 
medical records, which is highly suggestive of a consensual 
act in late 1964/early 1965, with no assault involved.

The Board finds particularly persuasive the report of the 
veteran's psychiatric treatment in March 1978, during which 
she attributed her 1965 pregnancy to a relationship with her 
high school sweetheart and made no mention of any sexual 
assault during service.  This report directly contradicts the 
account presented by the veteran in her January 2000 hearing 
and in other statements in support of her claim.  
The Board finds that, as a contemporaneous statements made to 
a health care provider in the context of medical treatment, 
the statement made in 1978 is more probative than statements 
made more recently by her and her siblings in the context of 
a claim for monetary benefits from the government.  Not only 
might memories be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

Boiled down to its essence, all of the evidence concerning 
the alleged in-service rape emanates from the veteran 
herself.  The veteran's recent statements are contradicted by 
her 1978 statement to a health care provider.  The Board 
places greater weight of probative value on the negative 
service medical records and the  1978 statement than it does 
on the veteran's much more recent statements.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) [the Board is not required to accept the veteran's 
uncorroborated testimony that is in conflict with service 
medical records]. 

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  
Establishment of an in-service stressor is one of the 
elements required for entitlement to service connection for 
PTSD under 38 C.F.R. § 3.304(f).    
In this case, there is no evidence corroborating the in-
service stressor identified by the veteran.  The veteran's 
own statements are legally insufficient to verify her 
stressor.  The medical diagnoses and statements offered by 
the veteran's siblings are in essence repetitions of the 
veteran's own contentions and are of little probative value.  
As discussed above, the Board places much greater weight on 
the entire circumstances here presented, to include the 
negative service medical records, the 1978 admission of 
consensual sex resulting in pregnancy, the over 30 years 
between the alleged rape and the veteran's report of it, and 
the fact that the recent report of the alleged rape have been 
made in conjunction with a claim for monetary benefits.    

For the reasons and bases expressed above the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran's claim is accordingly denied.


ORDER

Service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take I
f you disagree with our decision.  We are in the process of 
updating the form to reflect changes in the law effective on 
December 27, 2001.  See the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  In the meanwhile, please note these important 
corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

